PENDLETON, J.
The action was brought to recover $200 on defendants’ alleged promise, among other things, to pay that amount for the purchase of certain machinery installed on certain premises. Defendants denied the promise to pay $200, and claimed the promise was to pay such sum as should be realized on a.sale of property over and above a sum of $400, due defendants from plaintiffs, and alleged that, in fact, less than $400 had been realized on the sale. The verdict of $100 is inconsistent with either claim, and cannot be reconciled to any view of the evidence. Plaintiff was entitled to recover the full amount of $200, or nothing, and the verdict should have been set aside. - •
Judgment and order reversed, and new trial ordered, with costs to appellant to abide the event. All concur.